Citation Nr: 0119835	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

2.  Entitlement to an initial disability rating greater than 
10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to September 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The case returns to the Board following a remand to the RO in 
July 2000.  

The Board notes that, in a May 2001 rating decision, the RO 
found no new and material evidence to reopen the veteran's 
claim for service connection for a skin disorder due to Agent 
Orange exposure.  There is no indication from the claims 
folder that the veteran has submitted a notice of 
disagreement with that decision.  Therefore, the issue is not 
in appellate status.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's February 1998 VA audiology examination 
shows Level I hearing loss in the right ear and in the left 
ear.  The August 2000 VA audiology examination shows Level II 
hearing loss in the right ear and the left ear.  

3.  The veteran suffers from persistent tinnitus.  There is 
no evidence that the tinnitus has resulted in frequent 
hospitalizations or marked interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2000); 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998).   

2.  The criteria for an initial disability rating greater 
than 10 percent for tinnitus have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.87, Diagnostic Code 6260 
(2000); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that, though taken prior 
to the VCAA's enactment, the RO's actions comply with the new 
statutory provisions.  That is, by way of the January 1999 
rating decision, the February 1999 statement of the case, and 
the March 2001 supplemental statement of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to prevail on his claim.  The RO has also 
secured all relevant VA treatment records, all private 
records authorized by the veteran, and VA examinations.  In 
addition, as the veteran has had the opportunity to submit 
evidence and argument in support of his claims, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Finally, the Board finds that 
the RO complied with all instructions from the July 2000 
remand, such that an additional remand is not required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Factual Background

The veteran submitted a claim for service connection for 
hearing loss and tinnitus in December 1997.  In an associated 
April 1998 statement, he related that, while in Vietnam, the 
enemy bombed his unit for 77 straight days.  As a result, he 
had lost some of his hearing.    

In February 1998, the veteran underwent a VA audiology 
examination.  The examiner noted that the claims folder was 
not available.  The veteran reported having difficulty 
hearing the television on normal volume and distant speech.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
15
15
15
60
LEFT
-----
25
35
60
70

Average pure tone decibel loss was 26 in the right ear and 48 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and the 
left ear.  The veteran also reported periodic tinnitus that 
occurred about 12 to 15 times per year and lasted at least a 
day.  He described the tinnitus as a high-pitched buzz.  It 
was mild and he was able to ignore it.  

The RO awarded service connection for bilateral hearing loss 
and tinnitus in a January 1999 rating decision.  It assigned 
zero percent (noncompensable) and 10 percent disability 
ratings, respectively.  The veteran timely appealed that 
decision.  

In his January 1999 notice of disagreement, the veteran 
stated that the VA audiology examiner told him he needed 
hearing aids.  He explained that he experienced tinnitus 
every other day, on average, for at least eight to ten hours.  
The tinnitus even woke him up at night.  In the February 1999 
substantive appeal, the veteran indicated that he could not 
hear people talking to him and had a terrible ringing in his 
ears all the time.  

VA records showed the veteran underwent an outpatient 
audiology evaluation in April 1999.  The report consisted of 
a graphic representation of the hearing test results.  
Thereafter, he was referred for auditory brainstem response 
(ABR) testing to evaluate him for asymmetrical hearing loss 
and reports of tinnitus that had become louder, more 
frequent, and of longer duration.  The results were 
interpreted as bilateral normal ABR consistent with cochlear 
(sensory) hearing loss.  

Additional VA medical records dated through January 2001, as 
well as medical records from Kaiser Permanent dated through 
May 2000, were negative for information relevant to the 
veteran's hearing loss and tinnitus claims.  

The veteran underwent another VA audiology examination in 
August 2000.  The examiner noted that the claims folder was 
available and reviewed.  With respect to hearing, the veteran 
reported having difficulty with understanding speech on the 
phone or the radio and in noise.  Audiological evaluation 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
30
30
30
60
LEFT
-----
35
40
60
70

Average pure tone decibel loss was 38 in the right ear and 51 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and the 
left ear.  With respect to tinnitus, the veteran related that 
it was bilateral and occurred daily, lasting up to 10 to 15 
minutes.  

Also in August 2000, the veteran was afforded a VA 
otolaryngology examination.  The examiner discussed the 
veteran's history of noise exposure.  In addition, he 
reviewed the results of the audiogram and performed a 
physical examination.  The examiner concluded that the 
veteran's tinnitus and sensorineural hearing loss correlated 
well with noise-induced hearing loss as shown on audiometric 
testing.  
Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for hearing 
impairment and diseases of the ear, effective June 10, 1999.  
See 64 Fed. Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 
4).  Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to June 10, 
1999, the Board may apply only the previous version of the 
rating criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

Upon review of the March 2001 supplemental statement of the 
case, it is not clear whether the RO considered the amended 
versions of the applicable regulations, such that the Board 
could now consider the claim without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
However, after careful review of the regulations in question, 
the Board finds that the changes are not significant to this 
particular veteran's claims and that the amended regulations 
are not more favorable to the veteran than the previous 
version.    

1.  Bilateral Hearing Loss

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone decibel loss and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b), Table VI (2000); 38 C.F.R. 
§ 4.87, Table VI (1998).  Disability ratings are assigned by 
combining a level of hearing loss in each ear.   38 C.F.R. § 
4.85(e), Table VII (2000); 38 C.F.R. § 4.87, Table VII 
(1998).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered). 

In this case, applying the results of the February 1998 VA 
examination to Table VI yields a Roman numeral value of I for 
both the right ear and the left ear.  Applying the results of 
the August 2000 VA examination to Table VI yields a Roman 
numeral value of II for both the right ear and the left ear.  
The application of these values to Table VII yields an 
evaluation of the veteran's bilateral hearing loss of zero 
percent.  Accordingly, the Board finds that the preponderance 
of the evidence is against entitlement to an initial 
compensable disability rating for bilateral hearing loss.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2000); 
38 C.F.R. § 4.87, Diagnostic Code 6100 (1998).   

2.  Tinnitus

Tinnitus is evaluated under Diagnostic Code (Code) 6260.  As 
previously written, Code 6260 awards a maximum 10 percent 
rating for persistent tinnitus as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a (1998).  
Under the amended version of Code 6260, a maximum 10 percent 
rating is assigned for recurrent tinnitus.  38 C.F.R. § 4.87 
(2000).  

Because the veteran already has the maximum schedular rating 
for tinnitus, a higher evaluation may be assigned only on an 
extra-schedular basis.  A claim will be referred to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) when 
there is evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  
Review of the claims folder reveals no such evidence in this 
case.  That is, there is no evidence showing hospitalizations 
due to tinnitus or evidence that tinnitus adversely impacts 
his ability to work.  Therefore, the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for tinnitus.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 
4.7, 4.87, Code 6260 (2000); 38 C.F.R. § 4.87a, Code 6260 
(1998).  
ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied. 

An initial disability rating greater than 10 percent for 
tinnitus is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

